DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/29/21 has been entered and fully considered.
Claims 1-19 are pending of which claims 1, 14, and 15 are independent and amended.
The IDS(s) submitted on 08/23/2018 is being considered and is relevant as S2-171888 anticipates aspects of the independent claims and can be applied in future evaluation of pending claims.
		              Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14. and 15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In particular to teach the aspect of the limitation in the independent claims reciting “controlling enforcement of user plane (UP) barring of the data packet in a user plane of the wireless device.”, which requires the barring enforcement is performed in the Non-Access Stratum (Non-AS), the examiner is introducing Kubota et al (US 20190268824).  Kubota teaches the limitation in paragraph 110 and in Fig. 9 step 3 the access category for each flow category is defined and in step 4A an IP packet is received at the NAS layer/user plane n access category for the IP packet is determined by identifying the IP flow the IP packet is associated and a corresponding access category related to the IP flow is applied on the packet and hence the packet resulting in the barring of the packet by barring the flow or allowing the packet and hence “controlling enforcement of user plane (UP) barring of the data packet in a user plane of the wireless device.”
	Examiner notes that Kubota was applied to reject dependent claim 2 but was not used to teach the newly amended limitations in the independent claims 1, 14 and 15.  Further, Applicant did not argue at all whether Kubota can teach the amended limitations in the independent claims 1, 14, and 15 or not.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 12, 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al  (US 20180199263A1 - Note that all citations and drawings fully supported by the provisional document on which priority is relied on ) in view of Kubota et al (US 20190268824 A1).
Regarding claim 1, Huang-Fu discloses a method (See Figs. 1-10)  for uplink data packet barring control in a wireless device, the method comprising:
	receiving a data packet from an application in the wireless device; (i.e. Fig. 4 from Application 402 application service request packet 421 is received at the NAS 403)
	determining access category for the data packet (i.e. NAS 423 determines access category of the received Application request 421 at step 423 in Fig. 4); and a controlling user plane (UP) (i.e. Fig. 4 AS 404 serves as the controlling UP as it executes the actual barring) barring of the data packet based on the determined access. (The Access Stratum Layer, AS 404 performs access barring at step 432 based on the determined access category  at step 423 - see narration in paragraph 31.  Also note that the service request is for uplink transmission as the service request is transmitted to the Base Station NB 400 in step 433 in Fig. 4.  Fig. 5 also shows all the limitations in detail in a similar manner to Fig. 4) 
	Huang-Fu fails to disclose in a user plane of the wireless device, controlling enforcement of user plane (UP) barring of the data packet based on the determined access category.
in a user plane of the wireless device (i.e. Fig. 9 step 4a IP packet is received as a user data from application/HLOS and the IP user data has to travel in User Plane -see paragraphs 77 and in particular 110) , controlling enforcement of user plane (UP) barring of the data packet (i.e. Fig. 9 in step 4A the IP Packet is received as a user data in user plane and mapped to a specific flow id and then its access category is determined by identifying or determining the flow category and then right in the user plane/NAS (Non-Access Stratum)  then Access Control Barring for the flow category is done - see paragraph 110) and  based on the determined access category. (In Fig. 9 step 4A and paragraphs 110-111 that higher level services serving as an application generate IP packet for uplink transmission and in the NAS/User Plane processing user IP data flow for the received IP packet  its access/flow category is determined and compared with the received Access Control Barring info shown in paragraph 108 and based on the outcome transmitted to the uplink direction or stopped/suspended)
	In view of the above, having the method of Huang-Fu and then given the well- established teaching of Kubota, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Huang-Fu as taught by Kubota, since Kubota states in paragraph 89 that the modification results in a solution that can be enforced by a standard when access is barred.

	Regarding claim 14, Huang-Fu discloses a non-transitory computer readable storage medium (UE 201 memory 211), having stored thereon a computer program See Figs. 1-10)  for uplink data packet barring control in a wireless device, the method comprising:
	receiving a data packet from an application in the wireless device; (i.e. Fig. 4 from Application 402 application service request packet 421 is received at the NAS 403)
	determining access category for the data packet (i.e. NAS 423 determines access category of the received Application request 421 at step 423 in Fig. 4); and a controlling user plane (UP) (i.e. Fig. 4 AS 404 serves as the controlling UP as it executes the actual barring) barring of the data packet based on the determined access. (The Access Stratum Layer, AS 404 performs access barring at step 432 based on the determined access category  at step 423 - see narration in paragraph 31.  .Also note that the service request is for uplink transmission as the service request is transmitted to the Base Station NB 400 in step 433 in Fig. 4.  Fig. 5 also shows all the limitations in detail in a similar manner to Fig. 4) 
	Huang-Fu fails to disclose in a user plane of the wireless device, controlling enforcement of user plane (UP) barring of the data packet based on the determined access category.
	Kubota discloses in a user plane of the wireless device (i.e. Fig. 9 step 4a IP packet is received as a user data from application/HLOS and the IP user data has to travel in User Plane -see paragraphs 77 and in particular 110) , controlling enforcement of user plane (UP) barring of the data packet (i.e. Fig. 9 in step 4A the IP Packet is received as a user data in user plane and mapped to a specific flow id and then its access category is determined by identifying or determining the flow category and then right in the user plane/NAS (Non-Access Stratum)  then Access Control Barring for the flow category is done - see paragraph 110) and  based on the determined access category. (In Fig. 9 step 4A and paragraphs 110-111 that higher level services serving as an application generate IP packet for uplink transmission and in the NAS/User Plane processing user IP data flow for the received IP packet  its access/flow category is determined and compared with the received Access Control Barring info shown in paragraph 108 and based on the outcome transmitted to the uplink direction or stopped/suspended)
	In view of the above, having the non-transitory medium of Huang-Fu and then given the well- established teaching of Kubota, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-transitory medium of Huang-Fu as taught by Kubota, since Kubota states in paragraph 89 that the modification results in a solution that can be enforced by a standard when access is barred.
	Regarding claim 15, Huang-Fu discloses a wireless device (i.e. Fig. 2 UE 201 and corresponds to UE 401 of Fig. 4)  configured for uplink data packet barring control (See Figs. 1-10 for uplink data barring control), the wireless device comprising: processing circuitry (Fig. 2 processor 212) configured to;
	receive a data packet from an application in the wireless device; (i.e. Fig. 4 from Application 402 application service request packet 421 is received at the NAS 403)
i.e. NAS 423 determines access category of the received Application request 421 at step 423 in Fig. 4); and a control user plane (UP) (i.e. Fig. 4 AS 404 serves as the controlling UP as it executes the actual barring) barring of the data packet based on the determined access. (The Access Stratum Layer, AS 404 performs access barring at step 432 based on the determined access category  at step 423 - see narration in paragraph 31. Also note that the service request is for uplink transmission as the service request is transmitted to the Base Station NB 400 in step 433 in Fig. 4.  Fig. 5 also shows all the limitations in detail in a similar manner to Fig. 4 ) 
	Huang-Fu fails to disclose in a user plane of the wireless device, controlling enforcement of user plane (UP) barring of the data packet based on the determined access category.
	Kubota discloses in a user plane of the wireless device (i.e. Fig. 9 step 4a IP packet is received as a user data from application/HLOS and the IP user data has to travel in User Plane -see paragraphs 77 and in particular 110) , controlling enforcement of user plane (UP) barring of the data packet (i.e. Fig. 9 in step 4A the IP Packet is received as a user data in user plane and mapped to a specific flow id and then its access category is determined by identifying or determining the flow category and then right in the user plane/NAS (Non-Access Stratum)  then Access Control Barring for the flow category is done - see paragraph 110) and  based on the determined access category. (In Fig. 9 step 4A and paragraphs 110-111 that higher level services serving as an application generate IP packet for uplink transmission and in the NAS/User Plane processing user IP data flow for the received IP packet  its access/flow category is determined and compared with the received Access Control Barring info shown in paragraph 108 and based on the outcome transmitted to the uplink direction or stopped/suspended)
	In view of the above, having the device of Huang-Fu and then given the well- established teaching of Kubota, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Huang-Fu as taught by Kubota, since Kubota states in paragraph 89 that the modification results in a solution that can be enforced by a standard when access is barred.

	Regarding claim 16, Huang-Fu discloses the wireless device of claim 15 wherein the processing circuitry (Fig. 2 processor 212) is configured to support a functional distribution between a user plane (UP), a control plane.(CP), non access stratum (NAS) and an access stratum (AS), and wherein the CP is configured to store access category rules and barring information in a table. (Note per Applicant Fig. 6 the Control Plane is the Non-Access Stratum (NAS) and the User Plane (UP) is the data coming from the Application and similarly Huang-Fu shows in Fig. 3 the APP Layer with the NAS/CP Layer and the NAS/CP Layer stores QoS rules and Access Categorization Rules - see also Paragraph 30).
	Regarding claim 3, Huang-Fu discloses the method of claim 1,wherein determining access category comprises: performing uplink filtering of data packets to determine an access category;(i.e. in Fig. 5 step 511 the UE continuously monitors events and the events includes determining category access for uplink packets - see paragraph 33)  and applying an access category marking representing the determined access category.(See Fig. 5 steps 513 and 514 - where applying an access category marking at step 514 by applying the barring representing the determined access category at step 513)
	Regarding claim 12, Huang-Fu discloses the method of claim 1 wherein the wireless device obtains barring information from one or more downlink broadcast messages received from an access node. (See last sentence in paragraph 40 and also paragraphs 24 and 34  where all barring information in the form of access category is received from the access node NB in broadcast message (System Information Broadcast - SIB)
Regarding claim 2, Huang-Fu discloses the method of claim 1 wherein controlling UP barring of the data packet comprises acting on the data packet when the applied access category marking matches a barred access category. (See Fig. 5 step 516 when the action/service request for uplink transmission matches a barred access then it is barred until a state or timer changes - see paragraph 35).
	Huang-Fu fails to disclose discarding the data packet when the applied access category marking matches a barred access category.  
	Kubota discloses discarding the data packet when the applied access category marking matches a barred access category.  (i.e. see paragraph 89 explaining if the condition for access barring is matched then the application packet is dropped - See Figs. 8 and 9 too).
	In view of the above, having the method of Huang-Fu and then given the well- established teaching of Kubota, it would have been obvious to one having ordinary skill .
Claims 4, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Kubota and further in view of Adjakple et al (US 20200221369 A1 Note that all citations and drawings fully supported by the provisional document on which priority is relied on).
	 Regarding claim 4, Huang-Fu modified by Kubota disclose the method of claim 3 but fails to clearly disclose wherein performing uplink filtering of data packet comprises filtering of data packets on IP/UDP/TCP protocol parameters.
	Adjakple discloses performing uplink filtering of data packet comprises filtering of data packets on IP/UDP/TCP protocol parameters. (See Fig. 13 uplink packet flow filter configuration based on IP/UDP/TCP. See paragraphs 165 and 169 )
	In view of the above, having the method of Huang-Fu and Kubota  and then given the well- established teaching of Adjakple, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Huang-Fu and Kubota as taught by Adjakple, since Adjakple states in paragraphs  3, 157 and159 that the modification results in an efficient access control in the 5G network and in an efficient signaling procedure for Access Control barring.
	Regarding claim 7, Huang-Fuand and Kubota disclose the method of claim 1 but fails to clearly  disclose wherein uplink filtering of data packets to determine an access 
	Adjakple discloses wherein uplink filtering of data packets to determine an access category is performed in a filter applicable for QoS flow separation.  (See paragraph 169 explaining a filter applicable for QoS flow separation “An access category may be defined based one or more of the following attributes or components: Access Class, Slice, Application, OS, Call Type, Traffic Flow or Packet Flow, Service Data Flow, QoS Flow, QCI, Subscription Profile e.g. platinum users, gold users, silver users and bronze users….”  See also Fig. 15 where Access Category maps to QoS flow and Fig. 11 QoS Flow Info to be mapped to an access category)
 	In view of the above, having the method of Huang-Fu and Kobuta and then given the well- established teaching of Adjakple, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Huang-Fu and Kobuta as taught by Adjakple, since Adjakple states in paragraphs  3, 157 and159 that the modification results in an efficient access control in the 5G network and in an efficient signaling procedure for Access Control barring.
	Regarding claim 8, Huang-Fu and Kubota disclose the method of claim 1 but fails to disclose wherein uplink filters for determining access category are received in a NAS signaling message from the communications network.
	Adjakple discloses wherein uplink filters for determining access category are received in a NAS signaling message from the communications network. (See Paragraph 148 where NAS signaling is used by the Network to send uplink filters for determining access category in step 1 in Fig. 3) 
	In view of the above, having the method of Huang-Fu and Kubota and then given the well- established teaching of Adjakple, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Huang-Fu and Kubota as taught by Adjakple, since Adjakple states in paragraphs  3, 157 and159 that the modification results in an efficient access control in the 5G network and in an efficient signaling procedure for Access Control barring.
	Regarding claim 11, Huang-Fu and Kubota disclose the method of claim 1 but fails to clearly disclose wherein the method is performed for an RRC idle, RRC inactive and RRC connected mode wireless device, although Kubota discloses access control in connection mode, idle mode, and inactive state.
	Adjakple discloses wherein the method is performed for an RRC idle, RRC inactive and RRC connected mode wireless device. (See paragraphs 146 and 158  where the Unified Access Control frame work shown in Fig. 3 is implemented for an RRC idle, RRC inactive and RRC connected mode wireless device) 
	In view of the above, having the method of Huang-Fu and Kubota then given the well- established teaching of Adjakple, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Huang-Fu and Kubota as taught by Adjakple, since Adjakple states in paragraphs  3, 157 and159 that the modification results in an efficient access .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Kubota further in view of Rajadurai et al (US 20170257791 A1).
	Regarding claim 5, Hung-Fu modified by Kubota disclose the method of claim 1 including fine-grained application specific barring, such as ACDC in Huang-Fu’s paragraph 40.  However, Huang-Fu modified by Kubota fails to clearly disclose wherein access category is determined from access category rules applicable to respective applications.
	Rajadurai discloses wherein access category is determined from access category rules applicable to respective applications. (Fig. 5 shows access category rule for a specific application called streaming. In paragraphs 40 the limitation is taught by disclosing the provided independent application granular network access control mechanism that bars individual requesting applications on the UE to access the network rather than barring the UE completely. - see paragraphs 27-28 and 40 and abstract)
	In view of the above, having the method of Huang-Fu and Kubota then given the well- established teaching of Rajadurai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Huang-Fu and Kubota as taught by Rajadurai, since Rajadurai states in paragraph 40 and abstract that the modification results in enhancing the .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view Kubota  and Rajadurai and further in view of Adjakple et al (US 20200221369 A1).
	Regarding claim 6, Huang-Fu modified by Kubota and Rajadurai discloses the method of claim 5 but fails to disclose wherein the access category rules comprise packet filter information regarding one or more packet filter(s) to use to map packet flows to an access category.
	Adjakple discloses wherein the access category rules comprise packet filter information regarding one or more packet filter(s) to use to map packet flows to an access category.(In paragraph 158 “Unified Access Control” is disclosed further in paragraph 169 access category component is mapped to traffic/packet flow. In paragraph 191 mapping packet flow to access category is disclosed by stating “…the access category may be represented as 10 tuples of access category components represented by an enumeration structure, for example ([Access Class Enumeration], [Slice Enumeration], [Application enumeration], [OS enumeration], [Call Type enumeration], [ Traffic Flow or Packet Flow enumeration], [Service Data Flow enumeration], [QoS Flow enumeration], [QCI enumeration]).”  See Fig. 13 for Packet Flow Filter) 
	In view of the above, having the method of Huang-Fu and Kubota and Rajadurai and then given the well- established teaching of Adjakple, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Kubota and further in view of Ozturk et al (US 20180324673  A1).
	Regarding claim 9, Huang-Fu modified by Kubota discloses the method of claim 1, but fails to clearly to disclose wherein the method is performed for a wireless device in a state where there is an active packet data flow from an application (However, Kubota does disclose IP packet data flow in Fig. 9 and paragraph 110)
	Ozturk discloses wherein the method is performed for a wireless device in a state where there is an active packet data flow from an application. (See paragraph 93 teaching the limitation verbatim by reciting “In some cases, the UE may derive the access category for each QoS flow and/or bearer and apply the necessary barring. This may occur, for example, when a new bearer/QoS flow is added and/or after it starts and the barring is updated.” The provisional document relied for priority states the same in paragraph 86)
	In view of the above, having the method of Huang-Fu and Kubota and then given the well- established teaching of Ozturk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Huang-Fu and Kubota as taught by Ozturk, since Ozturk states in paragraphs  5 and 6 that the modification results in providing improvements in new-radio (NR) technology as demand for mobile broadband access continues to be 
	Regarding claim 10, Huang-Fu modified by Kubota discloses the method of claim 1, but fails to clearly to disclose wherein the data packets are part of an ongoing packet stream from an application. (However, Kubota does disclose IP packet data flow in Fig. 9 and paragraph 110)
	Ozturk discloses wherein the data packets are part of an ongoing packet stream from an application.(Note that the scope of claim 9 and 10 are equivalent because ongoing packet stream and active packet data flow are the same-  See paragraph 93 teaching the limitation verbatim by reciting “In some cases, the UE may derive the access category for each QoS flow and/or bearer and apply the necessary barring. This may occur, for example, when a new bearer/QoS flow is added and/or after it starts and the barring is updated.” The provisional document relied for priority states the same in paragraph 86)
	In view of the above, having the method of Huang-Fu and Kubota and then given the well- established teaching of Ozturk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Huang-Fu and Kubota as taught by Ozturk, since Ozturk states in paragraphs  5 and 6 that the modification results in providing improvements in new-radio (NR) technology as demand for mobile broadband access continues to be .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Kubota and further in view of Jeong et al (US 2015/0230199 A1).
	Regarding claim 13, Huang-Fu discloses the method of claim 1 including barring information but fails to disclose wherein the wireless device returns barring information to the application from which the one or more data packets are received.
	Jeong discloses wherein the wireless device returns barring information to the application from which the one or more data packets are received. (See Fig. 15 in S1550 data packets are received from the UE Application and being transmitted through allocated server port to eNB/Network. and barring information is returned to the application in S1565 in Fig. 15 - See paragraphs 0187-0191)
	In view of the above, having the method of Huang-Fu and Kubota and then given the well- established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Huang-Fu and Kubota as taught by Jeong, since Jeong states in paragraphs  1-3 in general and in paragraph 2 in particular  that the modification results in improving sensible service quality of the UE through service-specific control especially in the network congestion situation.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Kubota and further in view of Zaus et al (US 2015/0223107 A1).
	Regarding claim 17, Huang-Fu modified by Kubota discloses the wireless device of claim 15 including the processing circuitry but fails to disclose wherein the processing circuitry is configured to include one or more uplink packet filters in the table.
	Zaus discloses wherein the processing circuitry (i.e. Fig. 4 element 406 is a processing circuitry) is configured to include one or more uplink packet filters (i.e. uplink packet filters 108 in the UE 112 in Fig. 1 or in Fig. 2 packet filters108B in UE 102 in Fig. 2 - see paragraphs 14, 15 and 17) in the table.(See packet filters in Tables 3-5)
	In view of the above, having the device of Huang-Fu and Kubota and then given the well- established teaching of Zaus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Huang-Fu and Kubota as taught by Zaus, since Zaus states in paragraph 2 that the modification results in using filtering mechanism to support congestion control and using the congestion control information for controlling access in idle mode, thus controlling traffic congestion in wireless communication networks in an efficient manner.

Claims 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Kubota and Zaus and  further in view of Pelletier et al (US 20120281566 A1) and Adjakple et al (US 20200221369 A1 Note that all citations and drawings fully supported by the provisional document on which priority is relied on).
Regarding claim 18, the combination of Huang-Fu and Kubota and Zaus discloses the wireless of claim 17 including uplink packet filters in a table but fails to disclose wherein uplink filters are included in response to a successful NAS signaling procedure establishing a new data packet flow or bearer.
 	Pelletier discloses wherein uplink filters are included in response to  establishing a new data packet flow or bearer. (See Paragraph 0087 with respect to Fig. 2 after a session or a packet flow is created when a Create Session Response message is received the network sends packet filters or traffic flow template (TFT) to be installed  . See also paragraph 227. The packet filters are installed in the UE/WTRU per paragraphs 103, 275, and 276 and are stored in a local database which can be a form of a table)
	In view of the above, having the device of Huang-Fu and Kubota and Zaus and then given the well- established teaching of Pelletier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Huang-Fu and Kubota and Zaus as taught by Pelletier, since Pelletier states in paragraph 10 that the modification results in controlling connectivity to a network for intermittent data services.
	The combination of Hang-Fu and Kubota and Zaus and Pelletier disclose NAS signaling in the context of installing packet filters if requested by a NAS message (See Pelletier paragraph 283) 
	The combination of Hang-Fu and Kubota and Zaus and Pelletier fails to disclose establishing a new data packet flow or bearer using a successful NAS signaling procedure.
(See Paragraph 148 where NAS signaling is used by the Network to send uplink filters for determining access category in step 1 in Fig. 3 and in step 7 access is granted on the established packet flow - See also Fig. 30 step 7 for equivalent implementation) 
	In view of the above, having the device  of Hang-Fu and Kubota and Zaus and Pelletier and then given the well- established teaching of Adjakple, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Hang-Fu and Kubota and Zaus and Pelletier as taught by Adjakple, since Adjakple states in paragraphs  3, 157 and 159 that the modification results in an efficient access control in the 5G network and in an efficient signaling procedure for Access Control barring.
Claims 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of  Kubota and Zaus and  further in view of Pelletier et al (US 2015/0223107 A1) .
	Regarding claim 19, the combination of Huang-Fu and Kubota and Zaus discloses the wireless of claim 17 but fails to disclose wherein uplink packet filters are removed from the table in response to release of a packet data flow.
	Pelletier discloses wherein uplink packet filters are removed from the table in response to release of a packet data flow. (see paragraph 286 partially stating “…the network may update the packet filters such that one or more flows are discarded by the WTRU, which requires involvement from the MME (NAS) to address a problem (congestion) experienced by the eNB..”  This means an original packet filter that created 
	In view of the above, having the device of Huang-Fu and Kubota and  Zaus and then given the well- established teaching of Pelletier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Huang-Fu and Kubota and Zaus as taught by Pelletier, since Pelletier states in paragraph 10 that the modification results in controlling connectivity to a network for intermittent data services.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474